DETAILED ACTION
As an initial matter, Applicant is reminded that the application as published is not necessarily the same as the application as filed.  Accordingly, when Applicant indicates support for specification, drawing, or claim changes in Amendments, Applicant should refer to the specific location for such support in the application as filed, and not in the application as published.  Amendment filed on 28 January 2022 at page 11.
Withdrawn Objections and Rejections
The objections to the specification.
The objection to claims 2 and 3.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 5 as amended are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 4 is amended to include the limitation “oxygen scrubber” and claim 5 is amended to include the limitation “gas delivery system”.  In the Amendment, the inventor or joint inventor pointed to specific paragraphs of the application as published to indicate support for the added subject matter.  However, none of these paragraphs provides support for “oxygen scrubber” or “gas delivery system” and indeed there is no disclosure of either of these two terms in the specification as published, or even in the specification as filed for that matter.  Therefore, the application does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed.	
Claims 2 and 5 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as invention.
Regarding claim 2, it remains unclear what the “liquid distributor” is.
Regarding claim 5, as amended, it is unclear what a “gas delivery system” is.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 to 3, 7, and 10 to 12 are rejected under 35 U.S.C. § 102(b) as being anticipated by Hoffmann (U.S. Pat. No. 4,994,391), cited in the Information Disclosure Statement (IDS) filed on 16 April 2019.
Regarding claim 1, Hoffmann teaches photobioreactor comprising an enclosure within which is a prime basket oriented vertically (35), which meets the claimed limitation of a trickle-film insert, comprising a perforate screen; a light source (7); a reservoir for collecting culture medium from the enclosure (5); and a pump for delivering culture medium (9).  Hoffmann at column 4, lines 6 to 10, column 5, lines 44 to 46, and Figures 1 and 2.  The limitations that the trickle-film insert is disposed in a gaseous environment and the pump delivers culture medium onto and from above the trickle film insert are merely either an intended use or method of operating a claimed apparatus, neither of which patentably distinguishes a claimed apparatus from the prior art.  M.P.E.P. § 2114.
Regarding claim 2, Hoffmann teaches that culture medium is supplied using pumps that have inlets and outlets.  Hoffmann at column 7, lines 51 to 63.
Regarding claim 3, Hoffmann teaches mixer nozzles that meet the claimed limitation of “a surface impeller”.  Hoffmann at column 4, lines 61 to 68.
Regarding claims 7 and 10, Hoffmann teaches a light source located outside the enclosure that emits artificial light.  Hoffmann at column 4, lines 53 to 60 and Figure 2.
Regarding claims 11 and 12, Hoffmann teaches a wire mesh.  Hoffmann at column 5, lines 47 to 50.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 9 and 13 to 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), cited in the IDS filed on 16 April 2019, as applied to claims 1 to 3, 7, and 10 to 12, supra.
Regarding claims 9 and 13, the orientation of the wires is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired flow.
Regarding claim 11, crimping of screen material is a notoriously well-known technique that would have been prima facie obvious to one of ordinary skill in the art in order to join sections of screen materials together.
Regarding claims 15 to 18, duplication of parts would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.  Additionally, the spacing of the screens is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired microorganism growth.
Claims 4, 6, and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), as applied to claims 1 to 3 and 7 to 18, supra, in view of Curtis (U.S. Pat. No. 6,245,555), both references cited in the IDS filed on 16 April 2019.
Regarding claim 4, Hoffmann teaches that the bioreactor can be used to culture anaerobic bacteria but does not teach a means for removing oxygen and a means for removing heat from the system.  However, it would have been prima facie
Hoffmann also does not teach a means for removing heat from the system.  Curtis teaches a heat exchanger coil for heat removal, which meets the claimed limitation of “a means for removing heat from the system”.  Curtis at column 3, line 67 to column 4, line 2.  It would have been prima facie obvious for one of ordinary skill in the art to modify the bioreactor of Hoffmann with a means for removing heat as taught by Curtis in order to maintain the proper temperature within the bioreactor.  Curtis at column 3, lines 66 to 67.
Regarding claim 6, Curtis teaches that the enclosure comprises a sealed bag.  Curtis at column 6, lines 58 to 59.
Regarding claim 8, Curtis teaches a transparent enclosure.  Curtis at column 5, lines 4    to 6.
Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Hoffmann (U.S. Pat. No. 4,994,391), cited in the IDS filed on 16 April 2019, as applied to claims 1 to 3, 7, and 10 to 12, supra, in view of Jensen et al. (U.S. Pat. No. 5,659,977), previously cited.
Regarding claim 5, Hoffmann teaches that the bioreactor can be configured to provide an anaerobic environment, Hoffmann at column 4, lines 1 to 5, but does not teach a gas delivery system for delivering dissolved carbon dioxide in a makeup stream to the culture medium.  However, Jensen et al. teach a gas delivery system for delivering dissolved carbon dioxide in a makeup stream to the culture medium.  Jensen et al. at column 4, lines 7 to 9.  It would have been prima facie obvious for one of ordinary skill in the art to modify the bioreactor of Hoffmann with a for delivering dissolved carbon dioxide in a makeup stream to the culture medium as taught by Jensen et al. in order to provide carbon dioxide required for algal growth at a lower cost.  Jensen et al. at column 4, lines 3 to 6.
Response to Arguments
Applicant’s arguments filed on 28 January 2022 have been fully considered but are either not persuasive or moot in view of the new ground(s) of rejection.
In response to Applicant’s argument that Hoffmann teaches a submerged growth apparatus, differences in the intended uses or method of operation between the prior art and the claimed apparatuses do not patentably one from the other.  The apparatus of Hoffmann is structurally similar to that claimed and therefore Applicant must provide structural differences between the claimed apparatus and the prior art apparatus in order to distinguish one from the other.  While functional claim limitations are permitted, if the prior art structure is capable of performing the intended use, then it meets the claim.  See, e.g., M.P.E.P. § 2114.  
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799